Citation Nr: 0619997	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  05-21 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from December 1958 to 
December 1960. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 RO decision.  The veteran 
testified before the Board in May 2006.  The Board REMANDS 
the appeal to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant of any 
further action needed.


REMAND

On review of the evidence, the Board remands the claim for 
more development.

Although the veteran wrote in February 2004 that he had not 
received any non-VA treatment, he testified differently at a 
May 2006 hearing before the undersigned.  At that hearing, he 
stated that he had been treated by a non-VA doctor whose 
records could no longer be located.  He also submitted a May 
2006 letter from a non-VA chiropractor (Dr. Elias Goldstein), 
who wrote that he had treated the veteran at clinics in New 
York and Florida for bilateral knee pain beginning in 1975.  
That chiropractor related the veteran's bilateral knee pain 
to aspects of his active service.  The chiropractor's letter 
raises a duty to seek any potentially available records from 
the chiropractor and his clinic from 1975 to the present.  
Therefore, on remand, the RO should seek to obtain copies of 
records from this chiropractor and the clinics where the 
veteran was treated from 1975 to the present.

The Board notes that a VA orthopedic surgeon wrote in April 
2003 that the veteran had been treated both by VA and non-VA 
orthopedic surgeons.  A September 2002 VA orthopedic clinic 
note also mentions that a non-VA doctor (Dr. Carl Baxtra) had 
prescribed medication for relief of severe bilateral knee 
pain.  However, the RO (via several documents) and the Board 
(at the May 2006 hearing) have attempted to obtain more 
precise treatment information from the veteran on several 
occasions.  The Board reminds the veteran that if he has 
additional relevant information (such as treatment by any 
doctor - either from VA or from non-VA sources - for a 
condition or symptoms involving either knee), he should 
inform the RO of such treatment in the course of the remand.  
The duty to assist is not a one-way street.  "If a veteran 
(appellant) wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1991).  

In this case, a remand is needed because the chiropractor's 
letter raises the possibility that additional relevant 
records are outstanding and may be obtainable.  The veteran 
must assist the VA in obtaining all relevant evidence, and he 
must do so with precision and clarity.

In addition, a new medical opinion is needed.  The veteran 
was examined by VA twice, and X-rays indicate that there are 
degenerative changes in both knees.  However, the November 
2004 VA examination diagnosed only chondromalacia patella 
with degenerative joint disease of the left knee, and the 
October 2005 VA examination (in October 2005) was limited to 
a discussion of the veteran's left knee instead of the 
claimed bilateral knee condition.  Furthermore, the former VA 
examination did not mention any treatment by the chiropractor 
since 1975, and the latter VA examination specifically noted 
a 40-year gap of any treatment since service until the 
veteran's recent complaints.  While the examiners relied on 
the available evidence, the chiropractor's May 2006 letter 
necessarily changes the relevant history of treatment for the 
claimed bilateral knee condition.  

Therefore, after the RO has obtained any additional relevant 
evidence (particularly treatment records from Dr. Goldstein 
at his clinics in New York and Florida), the RO should obtain 
a medical opinion about the relationship, if any, between the 
veteran's in-service knee symptoms, findings, and diagnoses, 
and any current bilateral knee condition.  

Accordingly, the Board REMANDS the case for the following 
actions:

1.  The veteran should be asked to provide 
a detail list of all the medical treatment 
that he has received for his knee symptoms 
after his military service.  The list 
should include names and addresses of the 
treating physicians and/or treatment 
facilities in as much detail and precision 
as possible.  In this regard, the veteran 
is advised that he has a legal duty to 
assist the VA with the development of his 
claim and that failure to cooperate in the 
development of his claim could result in 
an adverse decision.  

2.  After receipt of the aforementioned 
list and a completed authorization from 
the veteran for the release of medical 
treatment records, the RO should make 
arrangements to obtain all the records 
from the sources listed by the veteran.  
The Board is particularly interested in 
all relevant treatment records pertaining 
to the veteran from Dr. Carl Baxtra and 
Dr. Elias Goldstein at his two clinics in 
New York and Florida from 1975 to the 
present.  If the veteran apprises the RO 
of any additional, relevant, obtainable 
medical evidence, the RO should also seek 
to secure those records.  If any of the 
records are unobtainable, the efforts made 
by the RO and the reasons why the records 
are unobtainable should be noted in the 
claims folder.

3.  Subsequently, the RO should refer the 
entire claims folder to the VA physician 
who conducted the last compensation 
examination of the veteran's knees, and 
request that the physician review all the 
records on file and render a medical 
opinion as to what relationship, if any, 
exists between any in-service bilateral 
knee symptoms, findings, and/or diagnoses 
and any current bilateral knee disorder, 
including whether it is at least as likely 
as not that any current bilateral knee 
disorder was caused and/or aggravated by 
the veteran's active military service.  If 
the physician is no longer employed by the 
VA, the RO should refer the file to 
another VA physician who should conduct an 
examination of the veteran's knee and 
thereafter render the requested medical 
opinion.

4.  After the above development has been 
completed, the RO should readjudicate the 
claim for service connection for a 
bilateral knee disability.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and afford them an 
appropriate period of time to respond.  
The RO should then return the case to the 
Board for further appellate review of the 
issue on appeal.

By this remand, the Board expresses no opinion as to the 
ultimate outcome on the merits.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should treat this claim expeditiously.  
Claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

